                         IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

                       Plaintiff,

               v.                                     No. 2:19-cv-46-KG-SMV

NEW MEXICO ENVIRONMENT
DEPARTMENT, and JAMES KENNEY,
Secretary (in his official capacity)

                       Defendants.

                                              ORDER
       Upon consideration of the United States’ Unopposed Motion for Leave to File a Surreply

(Doc. 19), it is hereby ordered that the motion is granted. The Clerk is directed to enter in the

docket the surreply attached to the United States’ Motion.




                                                      ________________________________
                                                      UNITED STATES DISTRICT JUDGE
